Citation Nr: 1225930	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  10-04 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1968 to November 1971, including a year of service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Muskogee, Oklahoma Regional Office (RO). 

Though the Veteran's claims for service connection for PTSD mention only that condition, for reasons described in greater detail below, the Board has broadened his claim to one for an acquired psychiatric disorder in general.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (When a claimant seeks service connection for PTSD and nothing more, such a claim must be "considered a claim for any mental disability that may reasonably be encompassed by several factors.").

This case was previously before the Board in May 2011.  At that time, the Board remanded the claim in order that the Veteran could testify at a Travel Board hearing.  The Veteran appeared and testified at such a hearing held before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing has been associated with the claims folder.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was first denied in December 2007 on the bases that there was no evidence that the Veteran was currently diagnosed as suffering from PTSD and that his stressors were not verified.  The Veteran did not file a Notice of Disagreement with this decision.   

2.  The additional evidence presented since the previous final denial raises a reasonable possibility of substantiating the Veteran's claim for service connection.


CONCLUSIONS OF LAW

1.  The prior RO decision of December 2007 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been presented to reopen the Veteran's claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, the Board has determined that the Veteran's claim for service connection should be reopened.  As the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist is thus unnecessary.  

II.  New and Material Evidence Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  In this case, the Veteran contends that the RO erred in refusing to reopen and grant his previously denied claim for service connection for an acquired psychiatric disorder.  He asserts that on the basis of evidence he has now submitted, he meets the legal and factual criteria for service connection.  For the reasons that follow, the Board finds that new and material evidence has been submitted, and his claim shall be reopened.  

First, the Board notes that it has broadened the Veteran's claim from one simply for service connection for PTSD to one for service connection for an acquired psychiatric condition in general.  The evidence indicates that the Veteran has been diagnosed as suffering from numerous different psychiatric conditions, including PTSD.  Accordingly, the Board has broadened the issue to reflect the evidence of record.  Clemons, 23 Vet. App. at 5.

A brief history of the Veteran's claim shows the Veteran had active service from November 1968 to November 1971, including a year of service in the Republic of Vietnam.  The Veteran first sought service connection for PTSD in September 2007.  The RO denied his claim in a December 2007 rating decision, finding both that he was not currently diagnosed as suffering from PTSD and that he had not submitted sufficient information regarding his claimed stressors.  

The Veteran did not file a notice of disagreement with the December 2007 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the December 2007 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2011).  

The Veteran sought to reopen his claim in a March 2009 filing.  Though it is not clear in its July 2009 rating decision whether the RO considered the Veteran's claim to be reopened, the RO denied the Veteran's claim for service connection.  The Veteran filed a timely Notice of Disagreement.  In January 2010, the RO issued a Statement of the Case that found that while the Veteran had submitted new and material evidence, he was not entitled to service connection.  The Veteran filed a timely substantive appeal.  In May 2011, the Board remanded the Veteran's claim in order that he could offer testimony in a Travel Board hearing.  The Veteran attended and testified at such a hearing in November 2011.  

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Under this framework, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim.  Again, the Veteran's claim was initially denied in part because the RO found no evidence that the Veteran was currently suffering from PTSD.  The Veteran submitted an April 2009 letter from William Reid, MD.  Dr. Reid stated that he examined the Veteran and diagnosed him as suffering from PTSD.  

As this evidence was not available at the time of the December 2007 rating decision, it is new.  As it speaks directly to one of the reasons for the previous final denial, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

As new and material evidence has been received, the Veteran's claim for service connection for an acquired psychiatric condition is reopened; to this extent only, his appeal is granted.  


REMAND

Having reopened the Veteran's claim for service connection for an acquired psychiatric disorder, the Board must now determine whether service connection for this condition is warranted.  For the reasons that follow, the Board determines that his claim must be remanded.

Service connection for PTSD in particular and acquired psychiatric disorders in general are governed by separate regulations.  Under 38 C.F.R. § 3.304(f) (2011), service connection for posttraumatic stress disorder requires medical evidence of a PTSD diagnosis; a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Service connection for acquired psychiatric disorders in general requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Here, the evidence shows that the Veteran has been diagnosed as suffering from numerous psychiatric disorders.  In an August 2007 VA mental health evaluation, a VA psychologist diagnosed the Veteran as suffering from polysubstance abuse disorder.  An April 2009 letter from Dr. Reid noted that he diagnosed the Veteran as suffering from PTSD.  The Veteran underwent a VA examination in June 2009; he was diagnosed as suffering from substance-induced mood disorder, cannabis abuse, and amphetamine depended in partial remission.  The Veteran underwent a psychiatric examination as part of a VA primary care mental health medication management appointment in October 2011.  The Veteran was diagnosed as suffering from depressive disorder, not otherwise specified.  

Given these varied diagnoses, the Board believes it appropriate to remand the Veteran's claim in order that a new VA examination may consider the evidence and determine the Veteran's current condition and its possible relation to service.  

Further, in his November 2011 hearing, the Veteran's representative stated that the Veteran continues to see Dr. Reid for treatment.  Though he stated that Dr. Reid is a VA doctor, this does not seem to be the case.  Dr. Reid's letterhead did not indicate that he is a VA employee, and he is not seen in any of the VA's treatment records.  The Veteran also indicated in his hearing that he had previously seen Dr. Reid in 1998, and that he was then diagnosed as suffering from PTSD.  However, despite the evidence that the Veteran had previous treatment and continues to see Dr. Reid, only the April 2009 letter has been obtained.  Accordingly, on remand, the RO/AMC should also seek to obtain further records from Dr. Reid.  

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary assistance from the Veteran, the RO/AMC should seek to obtain records of the Veteran's treatment from Dr. Reid from 1998 to the present.  

2.  After completing the above ordered development, the RO/AMC should schedule the Veteran for a VA examination by an individual with the appropriate expertise in mental disorders.  The examiner should review the Veteran's claims file - including his service records - and should indicate in the report provided that this review was accomplished.  

After examining the Veteran, the examiner is asked to answer the following questions:

a) From what acquired psychiatric disorder/s does the Veteran currently suffer?  If applicable, please offer your rationale as to why you believe that the Veteran suffers from the particular psychiatric disorder/s over any others with which he has been diagnosed.  

b) If you find that the Veteran is suffering from PTSD, is there a link between his current symptoms and any in-service stressor?  For the purposes of this appeal, the examiner is instructed that the Veteran's stressors of being present at bases in Vietnam that took incoming rocket fire have been confirmed.  

c) If you find that the Veteran suffers from a psychiatric disorder other than PTSD, then is there any evidence that the Veteran suffered from this condition during his active service?

d) Also, if you find that the Veteran suffers from a psychiatric disorder other than PTSD, then is it at least as likely as not (i.e. a 50 percent chance or greater) that the Veteran's acquired psychiatric disorder is caused by or related to any in-service injury or disease?  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  The RO shall then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


